United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-1493
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the Western
                                          * District of Missouri.
Willix J. Walker,                         *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                               Submitted: March 26, 2008
                                  Filed: April 3, 2008
                                   ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

        Willix Walker appeals the district court’s1 denial of his motion to suppress
bullets, a face mask, and a handgun, arguing that police lacked reasonable suspicion
to initiate the investigative stop of him that had resulted in seizure of the foregoing
evidence. Having carefully reviewed the record and considered Walker’s arguments,
we find no basis for reversal. See United States v. Littrell, 439 F.3d 875, 881 (8th Cir.
2006) (clear-error review of district court’s factual findings in support of its denial of

      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable Sarah
W. Hays, United States Magistrate Judge for the Western District of Missouri.
motion to suppress, and de novo review of its legal conclusion about whether Fourth
Amendment was violated).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-